Case 20-80059-CRJ   Doc 12   Filed 06/04/20 Entered 06/04/20 13:21:07   Desc Main
                             Document     Page 1 of 4
Case 20-80059-CRJ   Doc 12   Filed 06/04/20 Entered 06/04/20 13:21:07   Desc Main
                             Document     Page 2 of 4
Case 20-80059-CRJ   Doc 12   Filed 06/04/20 Entered 06/04/20 13:21:07   Desc Main
                             Document     Page 3 of 4
Case 20-80059-CRJ   Doc 12   Filed 06/04/20 Entered 06/04/20 13:21:07   Desc Main
                             Document     Page 4 of 4
